TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00330-CR



                               Cedric Bernard Walton, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
         NO. 19,014, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Cedric Bernard Walton filed a notice of appeal attempting to challenge the

district court’s April 20, 2015 post-judgment order denying his “Motion for Judgment to Correct

Clerical Mistake (Nunc Pro Tunc)” in which he sought jail-time credit on his sentence. See

Tex. Code Crim. Proc. art. 42.03, § 2(a).

               We do not have jurisdiction to review interlocutory orders in a criminal appeal

unless that jurisdiction has been expressly granted by law. Apolinar v. State, 820 S.W.2d 792, 794

(Tex. Crim. App. 1991); see Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008)

(standard for determining jurisdiction is not whether appeal is precluded by law but whether appeal

is authorized by law). There is no such grant for this appeal from the district court’s post-judgment

order denying a time-credit motion. See Abbott, 271 S.W.3d at 696-97; see also Suarez v. State,

No. 03-14-00477-CR, 2014 Tex. App. LEXIS 10635, at *1 (Tex. App.—Austin Sept. 25, 2014,
no pet.) (mem. op., not designated for publication) (dismissing appeal for want of jurisdiction

because order denying motion for judgment nunc pro tunc was not appealable).

              Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 43.2(f).




                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 24, 2015

Do Not Publish




                                              2